TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2015



                                      NO. 03-12-00768-CV


                                     Tony Davis, Appellant

                                                v.

         Deutsche Bank National Trust; Morgan Stanley Mortgage Capital 1, Inc.;
          Saxon Mortgage, Inc.; Mortgage Electronic Registration Systems, Inc.;
                     John Cottrell; and Locke Lord LLP, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on June 25, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.